UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6126 DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 02/28/09 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Pennsylvania Municipal Money Market Fund February 28, 2009 (Unaudited) Coupon Maturity Principal Short-Term Investments101.9% Rate (%) Date Amount ($) Value ($) Allegheny County Hospital Development Authority, Health Care Revenue (Dialysis Clinic, Inc. Project) (LOC; SunTrust Bank) 0.62 3/7/09 2,000,000 a 2,000,000 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/09 500,000 504,064 Allegheny County Industrial Development Authority, Residential Rental Development Revenue (Karrington of South Hills Assisted Living Facility Project) (LOC; Wachovia Bank) 0.78 3/7/09 935,000 a 935,000 Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wachovia Bank) 0.73 3/7/09 3,750,000 a 3,750,000 Berks County Industrial Development Authority, Revenue (Richard J. Caron Foundation Project) (LOC; Wachovia Bank) 0.73 3/7/09 7,200,000 a 7,200,000 Bethlehem Area School District, GO Notes (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 2.25 3/7/09 9,000,000 a 9,000,000 Blair County Industrial Development Authority, Revenue (NPC, Inc. Project) (LOC; PNC Bank NA) 0.90 3/7/09 4,175,000 a 4,175,000 Bradford County Industrial Development Authority, EDR (Towanda Printing Company Project) (LOC; PNC Bank NA) 0.90 3/7/09 2,235,000 a 2,235,000 Bradford County Industrial Development Authority, Revenue (State Aggregates Inc. Project) (LOC; M&T Bank) 0.87 3/7/09 2,145,000 a 2,145,000 Bucks County Industrial Development Authority, Revenue (Christian Life Center Project) (LOC; Wachovia Bank) 0.73 3/7/09 1,890,000 a 1,890,000 Central Bucks School District, GO Notes, Refunding 3.50 5/15/09 2,895,000 2,905,747 Chester County Health and Educational Facilities Authority, Revenue (Tel Hai Retirement Community Project) (LOC; M&T Bank) 0.72 3/7/09 7,000,000 a 7,000,000 Chester County Industrial Development Authority, Revenue (Malvern Preparatory School Project) (LOC; Citizens Bank of Pennsylvania) 0.78 3/7/09 7,955,000 a 7,955,000 College Township Industrial Development Authority, IDR, Refunding (Ball Corporation Project) (LOC; JPMorgan Chase Bank) 1.08 3/7/09 2,800,000 a 2,800,000 Cumberland County, GO Notes 1.50 5/1/09 1,155,000 b 1,155,716 Cumberland County, GO Notes 2.00 5/1/09 330,000 330,053 Cumberland County Municipal Authority, Revenue (Messiah Village Project) (LOC; Citizens Bank of Pennsylvania) 0.71 3/7/09 3,940,000 a 3,940,000 Cumberland County Municipal Authority, Revenue (Presbyterian Homes, Inc. Project) (LOC; KBC Bank) 0.80 3/7/09 6,725,000 a 6,725,000 Delaware County Industrial Development Authority, Revenue (Academy of Notre Dame de Namur) (LOC; Citizens Bank of Pennsylvania) 0.71 3/7/09 2,210,000 a 2,210,000 Delaware County Industrial Development Authority, Revenue (Astra Foods, Inc. Project) (LOC; Wachovia Bank) 0.83 3/7/09 3,500,000 a 3,500,000 Delaware County Industrial Development Authority, Revenue (Melmark, Inc. Project) (LOC; Commerce Bank) 0.77 3/7/09 2,900,000 a 2,900,000 East Hempfield Township Industrial Development Authority, IDR (The Mennonite Home Project) (LOC; M&T Bank) 0.72 3/7/09 2,095,000 a 2,095,000 East Hempfield Township Industrial Development Authority, Revenue (BGT Realty Project) (LOC; Fulton Bank) 0.75 3/7/09 5,240,000 a 5,240,000 East Hempfield Township Industrial Development Authority, Revenue (Student Lodging, Inc. Project) (LOC; Fulton Bank) 0.70 3/7/09 4,000,000 a 4,000,000 Erie County, GO Notes 4.00 9/1/09 1,780,000 1,800,178 Erie County Hospital Authority, Revenue (Union City Memorial Hospital Project) (LOC; M&T Bank) 0.74 3/7/09 1,600,000 a 1,600,000 Franklin County Industrial Development Authority, Revenue (Loudon Industries, Inc. Project) (LOC; M&T Bank) 0.87 3/7/09 1,300,000 a 1,300,000 Harrisburg Authority, GO Notes (Cumberland Valley School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.92 3/7/09 13,755,000 a 13,755,000 Harrisburg Authority, Revenue (Haverford Township School District Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.92 3/7/09 1,000,000 a 1,000,000 Harrisburg Authority, Revenue (Township of West Brandywine Project) (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 3.92 3/7/09 4,340,000 a 4,340,000 Jackson Township Industrial Development Authority, IDR (Everlast Roofing Inc. Project) (LOC; M&T Bank) 0.77 3/7/09 3,280,000 a 3,280,000 Jackson Township Industrial Development Authority, Revenue (Regupol America LLC Project) (LOC; PNC Bank NA) 0.72 3/7/09 5,000,000 a 5,000,000 Lackawanna County Industrial Development Authority, Revenue (Material Technology and Logistics, Inc. Project) (LOC; Wachovia Bank) 0.83 3/7/09 3,505,000 a 3,505,000 Lancaster Industrial Development Authority, Revenue (Boose Aluminum Foundry Project) (LOC; Fulton Bank) 0.75 3/7/09 2,520,000 a 2,520,000 Lancaster Industrial Development Authority, Revenue (Boose Properties, LP Project) (LOC; Fulton Bank) 0.75 3/7/09 2,005,000 a 2,005,000 Lancaster Industrial Development Authority, Revenue (Ensco Limited Project) (LOC; M&T Bank) 0.70 3/7/09 680,000 a 680,000 Lancaster Industrial Development Authority, Revenue (Farm and Home Foundation of Lancaster County Project) (LOC; Fulton Bank) 0.70 3/7/09 2,365,000 a 2,365,000 Lancaster Industrial Development Authority, Revenue (Lancaster Family YMCA Project) (LOC; Fulton Bank) 0.71 3/7/09 5,000,000 a 5,000,000 Lancaster Industrial Development Authority, Revenue (Snavely's Mill, Inc. Project) (LOC; Fulton Bank) 0.80 3/7/09 1,475,000 a 1,475,000 Lancaster Municipal Authority, Revenue (Ephrata Community Hospital Project) (LOC; Fulton Bank) 0.75 3/7/09 2,500,000 a 2,500,000 Lawrence County Industrial Development Authority, Revenue (Villa Maria Project) (LOC; Allied Irish Banks) 1.40 3/7/09 1,960,000 a 1,960,000 Mercersburg Borough General Purpose Authority, Educational Facility Revenue (The Regents of the Mercersburg College Project) (LOC; SunTrust Bank) 0.62 3/7/09 10,000,000 a 10,000,000 Montgomery County Industrial Development Authority, Revenue (Fountain of Life Christian Academy Project) (LOC; JP Morgan Chase Bank) 0.73 3/7/09 3,225,000 a 3,225,000 Montgomery County Industrial Development Authority, Revenue (Recigno Laboratories, Inc. Project) (LOC; Wachovia Bank) 0.83 3/7/09 2,220,000 a 2,220,000 Northampton County Industrial Development Authority, IDR (S&L Plastics, Inc. Project) (LOC; Bank of America) 1.10 3/7/09 2,450,000 a 2,450,000 Northampton County Industrial Development Authority, Revenue (Moravian College Housing Project) (LOC; Fulton Bank) 0.70 3/7/09 5,000,000 a 5,000,000 Northumberland County Industrial Development Authority, Revenue (Drug Plastics and Glass Company Project) (LOC; Wachovia Bank) 0.83 3/7/09 2,030,000 a 2,030,000 Pennsylvania, GO Notes 5.50 6/1/09 500,000 504,471 Pennsylvania, GO Notes 5.00 7/1/09 1,000,000 1,010,314 Pennsylvania, GO Notes, Refunding 5.00 8/1/09 4,475,000 4,535,013 Pennsylvania Economic Development Financing Authority, EDR (Plastikos Realty Project) (LOC; PNC Bank NA) 0.90 3/7/09 600,000 a 600,000 Pennsylvania Energy Development Authority, Energy Development Revenue (B&W Ebensburg Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.77 3/7/09 11,430,000 a 11,430,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Association of Independent Colleges and Universities of Pennsylvania Financing Program) (LOC; Allied Irish Banks) 1.25 3/7/09 6,500,000 a,b 6,500,000 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) (LOC; Allied Irish Banks) 0.78 3/7/09 13,380,000 a 13,380,000 Pennsylvania Higher Educational Facilities Authority, Revenue (State System of Higher Education) 5.00 6/15/09 2,880,000 2,907,219 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 1.70 3/17/09 6,030,000 6,030,000 Pennsylvania Higher Educational Facilities Authority, Revenue, Refunding (State System of Higher Education) 3.25 6/15/09 1,595,000 1,599,536 Pennsylvania Housing Finance Agency, SFMR 2.15 3/27/09 3,260,000 3,260,000 Pennsylvania Housing Finance Agency, SFMR 2.35 3/27/09 2,700,000 2,700,000 Pennsylvania State University, Revenue, Refunding 4.00 3/1/09 250,000 250,000 Philadelphia Authority for Industrial Development, Revenue (Settlement Music School of Philadelphia Project) (LOC; Allied Irish Banks) 1.67 3/7/09 1,400,000 a 1,400,000 Philadelphia Redevelopment Authority, Revenue (The Presbyterian Home at 58th Street Project) (LOC; Wachovia Bank) 0.68 3/7/09 4,495,000 a 4,495,000 Pittsburgh School District GO Notes, Refunding (Insured; FSA) 5.00 3/1/09 1,400,000 1,400,000 RBC Municipal Products Inc. Trust (Allegheny Hospital Development Authority, Revenue (University of Pittsburgh Medical Center)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.70 3/7/09 12,500,000 a,c 12,500,000 RBC Municipal Products Inc. Trust (Berks County Municipal Authority, Health Care Revenue (Reading Hospital and Medical Center Project)) (Liquidity Facility; Royal Bank of Canada and LOC; Royal Bank of Canada) 0.70 3/7/09 10,000,000 a,c 10,000,000 Susquehanna County Industrial Development Authority, IDR (Stabler Companies, Inc. Project) (LOC; Wachovia Bank) 0.87 3/7/09 5,040,000 a 5,040,000 Telford Industrial Development Authority, IDR (Ridgetop Associates Project) (LOC; Bank of America) 1.10 3/7/09 4,845,000 a 4,845,000 Union County Industrial Development Authority, Revenue (Stabler Companies Inc. Project) (LOC; M&T Bank) 0.82 3/7/09 5,945,000 a,b 5,945,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.75 4/9/09 8,750,000 8,750,000 University of Pittsburgh of the Commonwealth System of Higher Education, CP 0.60 6/10/09 5,000,000 5,000,000 Warren County School District, GO Notes (Insured; FSA) 3.00 9/1/09 350,000 351,734 Wilkinsburg Municipal Authority, Revenue (The Monroeville Christian/Judea Foundation Project) (LOC; RBS Citizens NA) 0.90 3/7/09 5,220,000 a 5,220,000 York County, GO Notes, TRAN 2.00 4/30/09 6,635,000 6,647,116 York Redevelopment Authority, Revenue (LOC; M&T Bank) 0.77 3/7/09 3,260,000 a 3,260,000 Total Investments (cost $295,161,161) 101.9% Liabilities, Less Cash and Receivables (1.9%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at February 28, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Purchased on a delayed delivery basis. c Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2009, these securities amounted to $22,500,000 or 7.8% of net assets. At February 28, 2009, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Market Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of February 28, 2009 in valuing the fund's investments: Valuation Inputs Investments in Securities ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 295,161,161 Level 3 - Significant Unobservable Inputs 0 Total Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. DREYFUS PENNSYLVANIA MUNICIPAL MONEY MARKET FUND By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: April 23, 2009 By: /s/ James Windels James Windels Treasurer Date: April 23, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
